vig department of the treasury internal_revenue_service washington d c date may contact person d number telephone number op e eo t employer_identification_number legend a b cc d e f dear sir or madam this is in reply to the letter of date submitted on your behalf regarding the possible tax consequences of a disqualified_person as defined in sec_4946 of the internal_revenue_code exercising an option to purchase property from the estate of a b has been recognized as exempt under sec_501 of the code and is a private_foundation within the meaning of sec_509 a is the founder of b and he is now deceased his will is being probated and b is the sole remaining beneficiary of his estate assets remaining in the estate include an undivided one-half interest in certain timber properties he jointly owned with c as tenants-in-common c was once the wife of a but they divorced many years ago c has the right so long as she lives to either sit on b’s board_of directors or to appoint another to serve in her place daughter is currently appointed by her to sit on b’s board the submitted information states that c is a substantial_contributor to b d her e is a holding_company which conducts its business through a number of wholly-owned it has two classes of authorized stock voting and nonvoting f holds all the shares of subsidiaries the voting common_stock predecessor companies have also been represented as being substantial contributors to b f is the son of a and c and is one of b’s directors e and its re the above mentioned undivided one-half interest in certain timber properties was subject_to a long standing option agreement which is currently held by e as successor to an earlier corporation that was also owned by a purchase the property interest and will pay the sales_price in cash the property is to be sold at fair_market_value as determined by an appraisal done by independent third parties once the appraisal is completed the personal_representatives of a’s estate will seek approval of the sale from the court having jurisdiction over the estate e has notified the estate of a that it wishes to exercise its option to once e has acquired a’s interest in the property it expects to enter into an arrangement with c to exchange pieces of their undivided one-half interests so that each will become the sole owner of an identifiable portion of the acreage thereafter c and e shall use the property as they desire it has been represented that this transaction will satisfy all of the requirements set forth in sec_53 d -l b of the foundation and similar excise_tax regulations - accordingly a ruling has been requested that pursuant to sec_53 d -i b of the regulations the sale by the estate and purchase by e pursuant to the terms and provisions of the option agreement will not be an act of self-dealing under sec_4941 of the code section sol c of the code exempts from federal_income_tax organization organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50l c is a private_foundation and subject_to the excise_taxes of chapter sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including a sale_or_exchange of property or the extension of credit between a foundation and a disqualified_person whether done directly or indirectly sec_53 d -l a of the regulations provides that for the purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations sec_53 d -lb i of the regulations states that indirect self-dealing includes any transaction between a disqualified_person and an organization controlled by a private_foundation sec_53 d -i b of the regulations provides that the term indirect self-dealing shail not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if - i the administrator or executor of an estate or trustee of a revocable_trust either - a possess a power of sale with respect to the property fo re b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which - the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation’s interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transaction occurring after date the transaction either - a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_53 d -i b of the regulations example describes a situation where a substantial_contributor to a private_foundation bequeaths one-half of his estate to his spouse and one-half to the private_foundation the estate includes a one-third interest in a partnership the remaining two-thirds of the partnership are owned by a disqualified_person to the private_foundation the one-third interest was subject_to an option agreement when it was acquired by the estate the sale of the one-third interest in the partnership to the disqualified_person did not constitute an act of self-dealing because the transaction satisfied the requirements set forth in sec_53 d -i b sec_53 d -2 of the regulations discusses specific acts of self-dealing sec_53 d -2 a l of the regulations provides that in general the sale_or_exchange of property between a private_foundation and a disqualified_person shall constitute an act of self-dealing sec_4946 defines the term disqualified persons with respect to a private_foundation as including a substantial_contributor to the foundation a foundation_manager and an owner of more than percent of the total combined voting power of a corporation which is a substantial it also includes a member_of_the_family of any individual described contributor to the foundation above percent of the beneficial_interest in addition it includes a_trust or estate in which persons described in above hold more than off re sec_4946 defines the term foundation_manager as including an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 states that the term a member_of_the_family of a disqualified_person includes the spouse children of and grandchildren of a disqualified_person sec_507 d a of the code defines a substantia contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person contributor also means the creator of the trust in the case of a_trust the term substantial sec_4947 of the code provides that certain trusts which are not exempt under sec_50l a of the code are treated as private_foundations and subject_to the excise_taxes imposed by chapter sec_53 4947-i b ii a of the regulations provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust for charitable beneficiaries or free of trust to such beneficiaries is considered terminated for federal_income_tax purposes under sec_1_641 b -3 a the estate will be treated as a charitable_trust under sec_4947 between the date on which the estate is considered terminated under sec_1_641 b - a and the date final distribution of all of the net assets is made to or for the benefit of the charitable beneficiaries is a private_foundation within the meaning of sec_509 of the code the estate of a is subject_to the provisions of chapter by reason of sec_4947 you have represented that c d e and f are all considered disqualified persons within the meaning of sec_4946 the regulations provide an exception from the self-dealing rules for matters involving the administration of an estate the transfer of the involved property is subject_to an option agreement held by e which has been represented as being legally binding requirements set forth in sec_53 d -i b of the regulations have been or will be satisfied in addition the various accordingly based on the submitted information and representations submitted we have concluded that the sale by the estate and purchase of the interest by e pursuant to the terms and provisions of the option agreement will not be an act of self-dealing under sec_4941 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent in this ruling we have not determined whether the methodology to be used to determine fair_market_value of the assets is proper we merely have accepted the given representation that the appraisal will reflect fair_market_value rr re we are informing the key district_director of this ruling because this letter could help resolve any question about b’s exempt status it should be kept in b’s permanent records if there are any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact the key district_director for other matters including questions sincerely yours garland a carter chief exempt_organizations technical branch
